UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1058


MICHAEL L. PACK,

                Plaintiff - Appellant,

          v.

BALTIMORE CITY POLICE DEPARTMENT,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-03233-CCB)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael L. Pack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Pack     appeals      the     district      court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).             We have reviewed the record and find

that    this    appeal    is    frivolous.          Accordingly,   we    dismiss     the

appeal    for    the     reasons    stated     by    the   district     court.       See

Pack v. Baltimore City Police Dep’t, No. 1:09-cv-03233-CCB (D.

Md. Dec. 22, 2009).             We dispense with oral argument because the

facts    and    legal    contentions     are    adequately     presented        in   the

materials       before    the    court   and    argument     would      not    aid   the

decisional process.

                                                                              DISMISSED




                                          2